Title: To James Madison from George Turner, 19 July 1789
From: Turner, George
To: Madison, James


Sir,
Phila: July 19th. 1789
As many of the public offices are about to be disposed of, may I crave the favour of your influence? Having experienced your friendship on a former occasion, though I did not make use of the letter you favoured me with, I feel emboldened to offer you this additional trouble, which, I trust, you will excuse.
I am unacquainted with the particular appointments which are, at this time, to be made, and cannot therefore point out any as the particular object of my wish. Indeed, if I have any pretensions to public favour, I consider myself the least qualified to judge of them: my Friends must decide for me.
I have made no application to any gentleman in Congress, except Mr. Burke—and he has not been so polite as even to answer my letter. I did expect some appearance, at least, of attention from him; especially as he comes from a state in which I long served, with no discredit, I hope, to myself.

Impressed with the sincerest regard and respect for your character, I have the honour to be, Sir, Your obliged and most obedient Servant—
G Turner
